—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 20, 2000, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the facts presented, the imposition of consecutive terms of imprisonment was legal (see Penal Law § 70.25 [2]; People v Laureano, 87 NY2d 640 [1996]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.